The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 9, 2014

                                       No. 04-14-00843-CR

                                      Shawn L. SANDERS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012CR5452
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                         ORDER
       Defendant pled nolo contendre to aggravated assault with a deadly weapon and was
sentenced within the terms of a plea bargain. The trial court imposed or suspended sentence on
January 28, 2013. A motion for new trial was due on February 27, 2013. Appellant filed a
motion for new trial on November 7, 2014. Because appellant did not timely file a motion for
new trial, the notice of appeal was due to be filed February 27, 2013. TEX. R. APP. P. 26.2(a)(1).
A motion for extension of time to file the notice of appeal was due on March 14, 2013. Tex. R.
App. P. 26.3. Appellant filed a motion for extension of time to file a late notice of appeal on
October 23, 2014. Appellant filed notices of appeal on October 23, 2014 and November 25,
2014.

       Therefore, it is ORDERED that appellant show cause in writing no later than December
29, 2014 why this appeal should not be dismissed for lack of jurisdiction.

        We also note the trial court’s Certification of Defendant’s Right of Appeal states this “is
a plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the
right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea
bargain and a written waiver of appeal, and the punishment assessed did not exceed the
punishment recommended by the prosecutor and agreed to by defendant; therefore, the trial
court’s certification accurately reflects that defendant’s case is a plea bargain case and defendant
does not have a right of appeal. See TEX. R. APP. P. 25.2(a)(2).
        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were
raised by written motion filed and ruled on before trial, or (B) after getting the trial court's
permission to appeal.” TEX. R. APP. P. 25.2(a)(2). The clerk’s record does not contain a written
motion ruled on before trial nor does it indicate the trial court granted defendant permission to
appeal. This court must dismiss an appeal “if a certification that shows the defendant has the
right of appeal has not been made a part of the record.” TEX. R. APP. P. 25.2(d).

        If appellant demonstrates this court has jurisdiction, it is nevertheless ORDERED this
appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d), unless an
amended trial court certification that shows defendant has the right of appeal has been made part
of the appellate record by January 7, 2015. See Daniels v. State, 110 S.W.3d 174 (Tex. App.—
San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1.

         All other appellate deadlines are SUSPENDED pending our resolution of the certification
issue.


                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court